            Case 2:19-mc-00171-KJM-DB Document 10 Filed 10/20/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00171-KJM-DB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $44,141.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Alexander Akeem Williams (“Williams”), by and through their respective counsel, as follows:

19          1.      On or about July 26, 2019, claimant Williams filed a claim in the administrative forfeiture

20 proceedings with the Drug Enforcement Administration with respect to the Approximately $44,141.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on May 21, 2019.

22          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                     1
                                                                             Stipulation to Extend Time to File Complaint
            Case 2:19-mc-00171-KJM-DB Document 10 Filed 10/20/20 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was October 24, 2019.

 4          4.       By Stipulation and Order filed October 17, 2019, the parties stipulated to extend to

 5 January 22, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed January 28, 2020, the parties stipulated to extend to April

 9 21, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed April 24, 2020, the parties stipulated to extend to July 20,

13 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      By Stipulation and Order filed July 14, 2020, the parties stipulated to extend to October

17 19, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

19 forfeiture.

20          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

21 to January 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

22 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

23 subject to forfeiture.

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
                                                                               Stipulation to Extend Time to File Complaint
           Case 2:19-mc-00171-KJM-DB Document 10 Filed 10/20/20 Page 3 of 3



 1          9.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to January 18, 2021.

 4    Dated:     10/15/2020                                 MCGREGOR W. SCOTT
                                                            United States Attorney
 5

 6                                                          /s/ Kevin C. Khasigian
                                                            KEVIN C. KHASIGIAN
 7                                                          Assistant United States Attorney
 8

 9
      Dated:     10/14/2020                                 /s/ Mark J. Reichel
10                                                          MARK J. REICHEL
                                                            Attorney for Alexander Akeem
11                                                          Williams
                                                            (As authorized via email)
12

13
            IT IS SO ORDERED.
14
     Dated: October 19, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                             Stipulation to Extend Time to File Complaint
